DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment/arguments filed 07/19/2018.  The arguments set forth are addressed herein below.  Claims 1-16 remain pending, Claims 7-16 have been newly added, and no Claims have been currently canceled.  Currently, Claims 3-6 have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "the beginning" in line 2 and “the user-specific data (1)” in line 4 of the limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 8, and 10 are rejected as they depend from rejected claim 2.
Claims 6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13-16 recites "the course" in line 3 of the limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Verthein et al. (US 2009/0063690 A1) (henceforth, “Verthein”).
Regarding claim 1, Verthein teaches a method for transferring an amusement game session between client units (C11, C12, C13, C14, C21, C22) (e.g., devices 215 and 210 in Fig. 2) in a server-based amusement game system comprising at least one server unit (SE) (e.g., Application server 250 in Fig. 2) and at least two client units (C11, C12, C13, C14 , C21, C22) (e.g., devices 215 and 210 in Fig. 2), whereas communication connections (KV1, KV2) are being established between the server unit (SE) and the at least two client units (C11, C12, C13, C14, C21, C22) via a 
for an amusement game session conducted on the server unit (SE) and displayed on a first client unit (C21) (e.g., in system 200, the application session 208, 209 can be any type of session able to be conducted over network 240 including a media streaming session or an interactive gaming session in Para. 25), centrally stored, user-specific data are reviewed (1) and an identification (ID1) of the first client unit (C21) is being stored together with user-specific data (2) (e.g., the session 208 participants can be stored as well, which in scenario 260 includes user 205 using device 215 in Para. 23),
that, upon a request for a change of the amusement game session (e.g., transfer session process 150 beginning with steps 155 and 160 in Fig. 1 and Para. 18) display on a second client unit (C22), the identification (ID1) of the first client unit (C21) is displayed (3) and entered (4) on the second client unit (C22), that, at the time of the change request, a status of the amusement game session is recorded on the server unit (SE) and the amusement game session is frozen in this status (e.g., in step 130, the original device can convey device specific session data and state information (i.e., frozen/paused state) to a remote data store in Fig. 1 and Para. 16),
that a communication connection (KV2) is established from the second client unit (C22) to the server unit (SE) and an identification (ID2) of the second client unit (C22) is stored together with user-specific data (5) (e.g., transfer session process 150 beginning with steps 155 and 160 and 
that, upon setup of the communication connection (KV2) between the second client unit (C22) and the server unit (SE), the identification (ID1) of the first client unit (C21) is deleted from the user-specific data (e.g., the server 312 can adjust 340 settings and parameters to those that permit the server 312 to begin the session 342 with device 314 in approximately the same state as when the session with device 310 ended in Para. 33) and the amusement game session is continued from the status as frozen on the server unit (SE) and displayed (6) on the second client unit (C22) (e.g., the request 332 can indicate that the device 314 is to initiate a session in a state at which the original device 310 ended, the server 312 can look up original session information 334 and can convey device side session information 336 to the transfer device 314 in Para. 33), and
that a communication connection (KV1) of the first client unit (C21) to the server unit (SE) is terminated and the first client unit (C21) is released (7) (e.g., the session can then be closed 328 between the application server 312 and the original device 310 in Para. 31).
Regarding claim 2, Verthein teaches prior to the beginning of the amusement game session and during a login process of the first client unit (C21) to the server unit (SE), the identification (ID1) of the first client unit (C21) is stored together with the user-specific data (1) (e.g., original session process 105, wherein the original session process 105 can begin in step 110, when a user begins an application session involving 
Regarding claims 3 and 7, Verthein teaches an input of a user-specific identification is requested (5) on the second client unit (C22) with regard to the setup of the communication connection (KV2) between the second client unit (C22) and the server unit (SE) (e.g., transfer session process 150 can begin in step 155, where a user connects to the application server from a transfer device in Para. 18).
Regarding claims 4, 8, and 9, Verthein teaches prior to deleting the identification (ID1) of the first client unit (C21) and prior to terminating the communication connection (KV1) between the first client unit (C21) and the server unit (SE), a confirmation for the change to the second client unit (C22) is requested (6) (e.g., during this connection, the connecting device can indicate that the original application session is to be continued from the transfer device in Para. 18).
Regarding claims 5 and 10-12, Verthein teaches the amusement game session comprises an amusement game and the frozen status of the amusement game session comprises parameters for executing the amusement game (e.g., in system 200, the application session 208, 209 can be any type of session able to be conducted over network 240 including a media streaming session or an interactive gaming session in Para. 25 and in step 175, the session server can adjust parameters and state settings so that a session with the transfer device begins where the session with the original device ended in Para. 18).
Regarding claims 6 and 13-16, Verthein teaches the frozen status of the amusement game session comprises advantages acquired during the course of the amusement game session (e.g., in step 175, the session server can adjust parameters and state settings so that a session with the transfer device begins where the session with the original device ended in Para. 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715